In the
    United States Court of Appeals
                For the Seventh Circuit
                           ____________

No. 07-1936
LEO STOLLER,
                          Plaintiff/Counter-Defendant-Appellant,


                                   v.

PURE FISHING INC., et al.,
                        Defendants/Counter-Plaintiffs-Appellees.
                          ____________
              Appeal from the United States District Court
         for the Northern District of Illinois, Eastern Division.
               No. 05 C 725—George W. Lindberg, Judge.
                           ____________
     SUBMITTED DECEMBER 19, 2007Œ—DECIDED MAY 29, 2008
                           ____________


    Before RIPPLE, MANION, and WOOD, Circuit Judges.
 WOOD, Circuit Judge. After appealing a default judg-
ment entered against him and having that appeal dis-
missed for failure to prosecute, Leo Stoller filed a motion



Œ
   After examining the briefs and the record, we have con-
cluded that oral argument is unnecessary. Thus, the appeal
is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2).
2                                               No. 07-1936

under FED. R. CIV. P. 60(b) asking the district court to
reconsider the underlying merits of the default judgment.
Stoller now appeals the district court’s denial of the
Rule 60(b) motion. We affirm.
   The present dispute stems from a lawsuit for trade-
mark infringement that Stoller, along with one of his
companies known as Central Manufacturing Company
(CMC), filed against Pure Fishing Incorporated (PFI) and
other related entities. After protracted and contentious
litigation that expanded to include multiple counter-
claims, the district court entered a default judgment against
CMC and Stoller and awarded PFI damages, costs, and
attorneys’ fees on one of its counterclaims. Stoller (ap-
parently purporting to act on behalf of both CMC and him-
self) filed a timely notice of appeal, which was docketed
in this court as No. 06-3792.
  PFI then filed a motion in the district court to require
Stoller to post a bond as security for the costs and fees
associated with his appeal. The district court granted the
motion, and Stoller promptly filed a second notice of
appeal, which was docketed as No. 06-4057. We con-
strued this second notice as a motion to suspend enforce-
ment of the order requiring an appeal bond. We then
denied the motion and in an order dated February 12,
2007, we dismissed the appeal in No. 06-3792 for failure
to prosecute because Stoller failed to pay the bond or file
an appellate brief.
  Two months after we dismissed his appeal, Stoller filed
in the district court a Rule 60(b) motion in which he
rehashed the merits of his underlying lawsuit and com-
plained about various orders that had been entered
against him in that lawsuit. The district court denied the
Rule 60(b) motion in a one-line order; that action prompted
No. 07-1936                                                3

the present appeal. Stoller argues that the district court
abused its discretion when it denied the Rule 60(b) motion
and that the district court’s one-line order violated Cir-
cuit Rule 50. He also complains about an order desig-
nating him as a vexatious litigant who must receive
prior authorization before filing any new lawsuits, though
it is not clear whether his challenge refers to an order
issued by the district judge or by the Executive Com-
mittee of the Northern District, both of which barred him
from further filings.
   We review a district court’s denial of relief under
Rule 60(b) for abuse of discretion. See Arrieta v. Battaglia,
461 F.3d 861, 864 (7th Cir. 2006). The district court’s order
here was decidedly not an abuse of its discretion, because
all of the arguments in Stoller’s Rule 60(b) motion could
have been addressed by this court in the underlying
appeal that was dismissed for failure to prosecute. A
Rule 60(b) motion is not a substitute for appeal, and thus
Stoller’s attempt to use it as such was appropriately
rejected. See Bell v. Eastman Kodak Co., 214 F.3d 798, 801
(7th Cir. 2000); Oxxford Clothes XX, Inc. v. Expeditors Int’l
of Wash., Inc., 127 F.3d 574, 577 (7th Cir. 1997).
  Stoller’s argument that the district court’s one-line order
violated Circuit Rule 50 fares no better. Circuit Rule 50
reads as follows:
    Whenever a district court resolves any claim or coun-
    terclaim on the merits, terminates the litigation in its
    court (as by remanding or transferring the case, or
    denying leave to proceed in forma pauperis with or
    without prejudice), or enters an interlocutory order
    that may be appealed to the court of appeals, the
    judge shall give his or her reasons, either orally on the
4                                               No. 07-1936

    record or by written statement. The court urges the
    parties to bring to this court’s attention as soon as
    possible any failure to comply with this rule.
We have never explicitly stated whether Circuit Rule 50
applies to rulings on Rule 60(b) motions, nor do we have
any occasion to resolve that question here. We note,
however, that the matters described in Rule 50 all refer
to events leading up to the final judgment in a case,
whereas FED. R. CIV. P. 60 provides a number of mecha-
nisms to correct or change a judgment or order. Once the
reasons for the judgment or order have been stated prop-
erly, as Rule 50 requires, it may be enough for a district
court to signal its conclusion that no change is required
with a very brief statement. In this case, even if Rule 50
applies, its purposes were fully met. The district court’s
reasoning is clear from both the record and the court’s
brief statement, and thus there is no need to remand for
a more fulsome explanation. See Books v. Chater, 91 F.3d
972, 978 (7th Cir. 1996). The district court gave ample
insight into its thinking in its orders addressing the under-
lying merits of the suit, and Stoller raised no new issues
in his Rule 60(b) motion. It was clear from the record
that Stoller was improperly attempting to use Rule 60(b) as
a substitute for his dismissed appeal. Remanding for
additional explication would be a pointless gesture.
   Finally, Stoller argues that the district court erred when
it declared that he was a vexatious litigant and barred
him from filing additional lawsuits without obtaining
prior authorization. That is not properly an issue in this
appeal, however. The present appeal involves only Stoller’s
challenge to the Rule 60(b) order; the court’s decision on
the underlying merits is not before us. If Stoller is instead
trying to challenge the order issued by the Executive
No. 07-1936                                                5

Committee of the Northern District of Illinois barring
him from filing new lawsuits without leave from the Com-
mittee, that too is something beyond the scope of this
appeal. Stoller could not have challenged the Executive
Committee’s order in his Rule 60(b) motion and, in any
event, he already has appealed the Executive Committee’s
order to this court. That appeal (No. 07-1934) was dis-
missed for failure to pay the docketing fee. Finally, we
note that on August 23, 2007, through an order entered
in Google Inc. v. Central Mfg. Co. et al., Nos. 07-1569, 07-
1612, and 07-1651, this court barred Stoller from filing
any new appeals until he pays a fine of $10,000; the pre-
sent appeal, filed on April 24, 2007, is the last one Stoller
lodged before the filing bar took effect. See also Google,
Inc. v. Central Mfg. Inc., No. 07-1651, 2008 WL 896376, at *1
(7th Cir. Apr. 2, 2008).
                                                 AFFIRMED.




                   USCA-02-C-0072—5-29-08